Name: Commission Regulation (EEC) No 2379/80 of 12 September 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  animal product;  America
 Date Published: nan

 13 . 9 . 80 Official Journal of the European Communities No L 241 /21 COMMISSION REGULATION (EEC) No 2379/80 of 12 September 1980 on the issue of export licences for beef and veal benefiting from special import treatment in a non-member country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assis ­ tance for the exportation of agricultural products which may benefit from a special import treatment in a third country ('), Having regard to Commission Regulation (EEC) No 2973/79 of 21 December 1979 laying down detailed rules for the application of granting of assistance for the export of beef and veal products which may benefit from a special import treatment in a third country (2 ), as amended by Regulation (EEC) No 2077/80 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 2973/79 provides for the issue of export licences for certain beef and veal that will be exported to the United States of America ; whereas the amount of this beef and veal must be limited to 5 000 tonnes in 1980 ; Whereas applications for licences lodged during the month of August exceed the quantity available ; whereas it is, therefore, necessary to fix a percentage reduction in the quantities for which licence applica ­ tions have been lodged ; Whereas no further quantities are available for 1980 ; whereas no further applications for licences may be lodged and the applications lodged in September 1980 must be rejected , HAS ADOPTED THIS REGULATION : Article 1 The Member States shall issue on 15 September 1980 export licences as provided for by Regulation (EEC) No 2973/79 for which applications were made during the month of August 1980 to the extent of 94-45 % of the quantity applied for . Article 2 The licence applications lodged during September 1980 are hereby rejected . No applications for licences shall be lodged before 15 December 1980 . Applications for export licences for the month of January 1981 may be lodged as from 16 December 1980 . Article 3 This Regulation shall enter into force on 14 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 334, 28 . 12 . 1979 , p. 8 . (2 ) OJ No L 336, 29 . 12 . 1979 , p. 44 . (3 ) OJ No L 202, 2 . 8 . 1980 , p. 22 .